Title: To Alexander Hamilton from Edmund Randolph, 11 August 1790
From: Randolph, Edmund
To: Hamilton, Alexander


New York August 11th. 1790
Sir

I beg leave to answer a question which you propounded to me some time ago.
Several quarter Masters and other public officers, some with salaries, others with Commissions, have received public Money to disburse for public use. Of this money they were robbed, notwithstanding reasonable care on their part. Are they entitled to an allowance for the sums lost; or must their relief depend on legislative provision?
If these public officers were in the same predicament with common Carriers, nothing but robbery by public enemies or destruction by fire and such accidents would excuse. If on the other hand they are to be considered as factors, robbery by theives, without negligence, creates a title to the allowance.
By what criteria shall the analogy be tried? The differencies between a common carrier and a factor are many. But I need only remark that the former holds himself forth as a public servant, and undertakes a single act in doing which there is scarcely any discretion. The latter has a claim for belief and confidence on his constituents, who have probably elected him from a knowledge of him.Besides he possesses every authority of the principal as to the particular subject. Public convenience too, while it requires, that common carriers should be held by rigid rules requires that confidential agents should be dealt with more leniently. I must therefore compare these public Officers to Factors, and conclude that they are not liable for the money lost in spite of reasonable care.
But as you were pleased, Sir, to mention the interposition of the Legislature, permit me to add, that the relief solicited by those Officers, might be exposed to less exception if previously sanctified by Congress.
Edmund Randolph.
